BENEDICT, District Judge.
The demand of the libellants is for wages for the whole of a voyage for which they shipped, which, as they aver, was broken up toy the fault of the owner. The faults charged are, in providing a negligent or unskillful master, who ran the vessel on shore, and in omitting to furnish the vessel with a proper chronometer, which misled the.master as to his position, and caused the accident. The proofs show that the vessel did run on a reef, in the night, in a well-known channel where there was plenty of room, but they fail to show that this accident was the result of the negligence or the incompetency of the master.
The experience of the master in the waters, where the accident occurred, is not disputed, and ho particular act of negligence on the part of the master is proved to which the accident is chargeable. The master accounts for the disaster, by the condition of his chronometer, but there is no evidence, that when the vessel sailed from port the chronometer was not a proper (me in good order.
Upon such proofs it cannot be held, that the breaking up of the voyage was owing to the fault, fraud or neglect of the respondent. The libel must therefore be dismissed.